                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Sandra A. Crawshaw-Sparks
                                                                                                                   Member of the Firm
                                                                                                                   d +1.212.969.3915
                                                                                                                   f 212.969.2900
                                                                                                                   scrawshaw@proskauer.com
July 13, 2020                                                                                                      www.proskauer.com



Via ECF
Honorable Rachel P. Kovner, United States District Judge
Honorable Steven M. Gold, United States Magistrate Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re: Panos et al., v. Live Nation Worldwide, Inc. et al., 1:20-cv-01437-RPK-SMG

Dear Judge Kovner and Judge Gold:

The parties jointly write to advise the Court that, today, they reached a settlement in principle of
this matter, and are in the process of finalizing a settlement agreement.

In light of the settlement, the pending discovery dispute set for hearing before Judge Gold
tomorrow, July 14 at 10:00 a.m., is moot. The parties respectfully request that the Court adjourn
the hearing, and that all other deadlines in this matter (including the July 22, 2020 deadline for
Defendants to move to compel arbitration or dismiss the complaint) be continued for 30 days
while the parties finalize their agreement.



Respectfully Submitted,



 /s/ Marcus Corwin                                                         /s/ Sandra A. Crawshaw-Sparks

 Marcus Corwin                                                             Sandra A. Crawshaw-Sparks

 Counsel for Plaintiffs                                                    Counsel for Defendants




cc: Counsel of Record (via ECF)




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
